EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED

TECHNOLOGY LICENSE AGREEMENT

 

This Second Amended and Restated Technology License Agreement (the “Agreement”)
is made and entered into as of July 17, 2007, by and between TERRA INSIGHT
CORPORATION, a Delaware corporation (“TIC”), and THE INSTITUTE OF
GEOINFORMATIONAL ANALYSIS OF THE EARTH, a Liechtenstein establishment (the
“INSTITUTE”). This Agreement further amends and restates the terms of the
Technology License Agreement dated as of January 7, 2005 between the parties, as
amended by the Amended and Restated Technology License Agreement dated as of May
19, 2005 between the parties (collectively, the “Original Agreement”).

 

WHEREAS, the INSTITUTE is in the business of developing, using, and licensing
others to use, and is the developer and owner of certain technology and know-how
used in the surveying, mapping, detection, and reporting of natural resources of
the Earth (the “Mapping Technology”);

 

WHEREAS, TIC is in the business of providing services and products in connection
with the identification, location, exploration and recovery of deposits of
natural resources (“TIC Services”); and

 

WHEREAS, the INSTITUTE desires to continue to license its commercial Mapping
Technology to TIC, and to continue to provide related commercial services in the
use of the Mapping Technology, which are subject to a separate the Second
Amended and Restated Services Agreement, as may be subsequently amended or
modified (the “Services Agreement”), between the parties;

 

WHEREAS, TIC desires to license the Mapping Technology and obtain services from
the INSTITUTE for use in conjunction with the TIC Services;

 

NOW THEREFORE, for good and valuable consideration and on the promises and
premises set forth below, the parties agree as follows:

 

1.

DEFINITIONS.

 

1.1

CONFIDENTIAL INFORMATION:

 

a.            INSTITUTE CONFIDENTIAL INFORMATION: Confidential and/or
proprietary information relating to the Mapping Technology, research,
development, products, processes, trade secrets, business plans, customers,
finances, and personnel data related to the business of the INSTITUTE. The
INSTITUTE Confidential Information does not include any information (i) which
TIC knew before the INSTITUTE disclosed it to TIC; (ii) which has become
publicly known through no wrongful act of TIC; (iii) which TIC developed
independently, as evidenced by appropriate documentation, including Derivatives;
(iv) which is disclosed to TIC by a third party without restriction of
confidentiality; or (v) the disclosure of which is required by law.

 

b.            TIC CONFIDENTIAL INFORMATION: Confidential and/or proprietary
information and Derivatives thereof relating to the research, development,
products, processes, trade secrets, business plans, customers, finances,
personnel data and Project Work Product related to the business of TIC. TIC
Confidential Information does not include any information (i) which the
INSTITUTE knew before TIC disclosed it to the INSTITUTE; (ii) which has become
publicly known through no wrongful act of the INSTITUTE; (iii) which the
INSTITUTE developed independently, as evidenced by appropriate documentation;
(iv) which is disclosed to the INSTITUTE by a third party without restriction of
confidentiality; or (v) the disclosure of which is required by law.

 

1.2         DERIVATIVES: Any or all translation (including translation into
other human or computer languages), portation, modification, correction,
addition, extension, upgrade, update, enhancement, revision, new version,
improvement, compilation, abridgement, or other form in which the Intellectual
Property Rights may be recast, transformed, or adapted, including any products,
systems or other items which provide comparable or enhanced functionality
whether or not specifically based on or derived from such Intellectual Property
Rights.

 



 

1

 

--------------------------------------------------------------------------------



 

 

1.3         INSTITUTE DOCUMENTATION: Any and all manuals, user guides, product
specifications and other documentation, owned by or licensed to the INSTITUTE,
relating or referring to the Mapping Technology.

 

1.4         INSTITUTE RIGHTS: Any and all Intellectual Property Rights of the
INSTITUTE in and to the INSTITUTE mathematical apparatus, formulae, Neuro-net
based software, knowledge database and know-how related thereto, Copyrights, the
INSTITUTE Documentation, the INSTITUTE Marks, the INSTITUTE Patents, and Mapping
Technology.

 

1.5         MAPPING TECHNOLOGY: The INSTITUTE’s proprietary Neuro-net based
software, including, but not limited to, all English, Russian and other foreign
language, all commercial and non-commercial, and all present and future versions
thereof, and all required and/or relevant the INSTITUTE Documentation,
Intellectual Property Rights and other proprietary rights therein, that is
required and/or relevant to TIC’s development of current and future versions of
TIC Services.

 

1.6

FIELDS OF USE (“FOU”): All commercial markets and industries worldwide.

 

1.7         INTELLECTUAL PROPERTY RIGHTS: Any and all proprietary, common law,
and/or statutory intellectual property rights, including but not limited to,
patentable materials and patent rights, copyrightable materials and copyrights,
moral rights, trade secret rights, trademark rights, service mark rights, and/or
any and all other proprietary rights, including all Derivatives.

 

1.8         PROJECT WORK PRODUCT: Any report, map, layout, matrix, diagram,
data, analysis, profile modeling, photograph, image, reproduction, simulation,
forecast, study, interpretation, assessment, plan, determination, recommendation
or report generated in any way for or related to a request by or agreement with
TIC or any customer introduced by TIC to the INSTITUTE or by the INSTITUTE to
TIC.

 

1.9

TIC CLIENT: A customer or client of TIC in the FOU and Territory.

 

1.10       TIC SERVICES: Any and all natural resource or other matter
identification, mapping, reports, recommendations for exploration and/or
recovery services that use, integrate, refer to or contain analysis,
mapping/survey or recommendations for exploration and/or recovery thereof, made,
distributed, and/or sold by TIC.

 

1.11       TIC RIGHTS: Any and all Confidential Information and Intellectual
Property Rights of TIC in and to the TIC Services, exclusive of the INSTITUTE
Rights.

 

1.12

TERRITORY: Worldwide.

 

1.13       THIRD PARTY RIGHTS: Any and all of the proprietary third party
patents, copyrights, and trade secrets licensed to the INSTITUTE and included in
the INSTITUTE Intellectual Property Rights relating or referring to the Mapping
Technology.

 

2.

GRANT BY INSTITUTE.

 

Subject to the terms and conditions set forth in this Agreement, the INSTITUTE
hereby grants to TIC during the License Term and in the Territory, and TIC
hereby accepts, an exclusive license to use the INSTITUTE Technology in the FOU.
During the License Term, the INSTITUTE will not use, or authorize, license or
permit any person other than TIC to use the INSTITUTE Technology to develop or
offer any mapping or survey services or products for commercial use or other
similar products or services which would, in any manner, compete with TIC in the
FOU. TIC is specifically permitted to use, reproduce, distribute, and prepare
derivative works of the INSTITUTE Technology, and to sublicense such portion of
its rights to affiliated entities of TIC that are reasonably anticipated or
calculated to enhance TIC’s market value or to further its business plan,
without further compensation to the INSTITUTE, provided such entities
acknowledge, in writing, and agree to comply with, such material provisions
hereof as are designed to protect the ownership rights of the INSTITUTE, and the
confidentiality of the confidential and/or proprietary information of the
INSTITUTE. Without limitation, TIC’s rights shall include the rights:

 



 

2

 

--------------------------------------------------------------------------------



 

 

(i)           To use the Mapping Technology internally for testing,
demonstration, training, support and promotional purposes by its personnel;

 

(ii)          To demonstrate the INSTITUTE Technology to potential TIC Clients;

 

(iii)         To provide training and technical support to employees, and TIC
Clients;

 

(iv)         To use the INSTITUTE Documentation in support of TIC Services
and/or TIC’s authorized use of Mapping Technology; and

 

(v)          To own the Project Work Product as to any TIC Services.

 

3.

LIMITATIONS ON TIC.

 

The foregoing license grants are expressly conditioned upon TIC’s compliance
with the following requirements:

 

3.1         TIC acknowledges that the INSTITUTE Rights and the INSTITUTE
Confidential Information are proprietary to the INSTITUTE and that the INSTITUTE
retains all right, title, and interest therein and thereto, including without
limitation all Intellectual Property Rights therein and therefor, and that TIC
has no rights therein other than as set forth in this Agreement.

 

3.2         Notwithstanding anything contrary herein, TIC is specifically
permitted to develop derivative works based upon the INSTITUTE Technology. Such
derivative works shall be the property of TIC.

 

4.

OBLIGATIONS OF THE PARTIES.

 

4.1

INSTITUTE OBLIGATIONS. During the License Term, the INSTITUTE agrees to:

 

a.            Provide the expertise of sufficient personnel, with appropriate
expertise and competence (“INSTITUTE Key Personnel”), to provide technical
information and support to TIC Key Personnel in the development, use and sale of
TIC Services. The INSTITUTE will determine the identity of the INSTITUTE Key
Personnel. The INSTITUTE will also determine the level of effort of these the
INSTITUTE Key Personnel, but it will be reasonable and sufficient to meet the
INSTITUTE’s obligations under this Agreement. TIC Key Personnel must sign
appropriate individual non-disclosure agreements prior to receiving confidential
information from the INSTITUTE. TIC has the right, with prior written permission
from the INSTITUTE, to add individuals to the list of TIC Key Personnel;

 

b.            Provide relevant Mapping Technology to TIC in accordance with the
terms and conditions of this Agreement;

 

c.            Provide TIC Key Personnel with access to the relevant Mapping
Technology, including participation in the INSTITUTE’s testing of relevant
Mapping Technology;

 

d.            Provide sufficient and appropriate training to TIC personnel to
enable TIC to understand the developing Mapping Technology including, but not
limited to:

 

(i)          The INSTITUTE will provide appropriate training, at TIC’s sole cost
and expense, to TIC in the marketing, use and installation of the Mapping
Technology at the INSTITUTE’s Corporate Headquarters;

 

(ii)         At TIC’s option, the INSTITUTE will provide TIC with training on
the INSTITUTE’s standard technical support procedures at TIC’s sole expense;

 



 

3

 

--------------------------------------------------------------------------------



 

 

(iii)        The INSTITUTE will provide all other reasonable and necessary
training, support and maintenance to TIC, and TIC shall be responsible for
providing such training, support and maintenance to TIC at TIC’s sole expense.

 

e.            Refrain from developing, marketing, licensing, selling or
otherwise distributing, directly or indirectly (including activities through or
in cooperation with any third party), any language models in the FOU.

 

4.2

TIC OBLIGATIONS. During the License Term, TIC agrees to:

 

a.            Engage in and utilize appropriate marketing and promotional
efforts in the FOU in the manner and methods to be mutually agreed between the
parties in writing.

 

b.

Make payment to the INSTITUTE, as provided in Section 8.

 

5.

CONFIDENTIALITY.

 

a.            Each party agrees not to disclose any Confidential Information of
the other party and to maintain such Confidential Information in strictest
confidence, to take all reasonable precautions to prevent its unauthorized
dissemination and to refrain from sharing any or all of the information with any
third party for any reason whatsoever except as required by court order, both
during and after the termination of this Agreement. Without limiting the scope
of this duty, each party agrees to limit its internal distribution of the
Confidential Information of the other party only on a “need to know” basis and
solely in connection with the performance of this Agreement, and to take steps
to ensure that the dissemination is so limited.

 

b.           Each party agrees not to use the Confidential Information of the
other party for its own benefit or for the benefit of anyone other than the
providing party, or other than in accordance with the terms and conditions of
this Agreement.

 

c.            All TIC Confidential Information remains the property of TIC and
all the INSTITUTE Confidential Information remains the property of the
INSTITUTE, and other than as expressly provided by this Agreement.

 

d.           Upon written request of the providing party, or upon the expiration
or other termination of this Agreement for any reason whatsoever, the receiving
party agrees to return to the providing party all such provided Confidential
Information, including but not limited to all copies thereof.

 

e.            TIC agrees to limit access to the INSTITUTE Technology, and any
tangible embodiments thereof (including without limitation documentation,
descriptions, notes, memoranda and other materials defining, describing or
containing the INSTITUTE Technology) shall be made available only to those
individuals identified as TIC Key Personnel, and such other employees of TIC
whom the INSTITUTE may have approved in writing and who require access to the
INSTITUTE Technology and such tangible embodiments in connection with TIC’s
activities under the licenses granted herein. Copies of such the INSTITUTE
Technology shall be subject to appropriate physical and electronic protection to
prevent access by unauthorized personnel.

 

f.

The provisions of this Section shall survive the expiration or other termination
of this Agreement.

 

6.

OWNERSHIP, INTELLECTUAL PROPERTY RIGHTS, AND

NON-DISCLOSURE.

 

6.1

INSTITUTE RIGHTS:

 

a.            The INSTITUTE shall retain all rights, title and interest
(including all intellectual property rights) of the Mapping Technology and the
INSTITUTE Documentation, and any copies thereof.

 



 

4

 

--------------------------------------------------------------------------------



 

 

b.            TIC shall not alter or remove any copyright, trade secret, patent,
proprietary and/or other legal notices contained on or in copies of the Mapping
Technology and the INSTITUTE Documentation. TIC shall reproduce and include any
the INSTITUTE trademark, copyright, trade secret or proprietary information
notices and other legends on every copy, in whole or in part, of the Mapping
Technology in any form.

 

c.            TIC shall render to the INSTITUTE commercially reasonable
assistance in connection with the INSTITUTE’s enforcement of its rights in and
to the Mapping Technology and the INSTITUTE Documentation, including without
limitation using efforts to prevent TIC’s customers and clients from copying or
using the Mapping Technology and the INSTITUTE Documentation outside the scope
of this Agreement.

 

d.            Certain data or portions thereof which may be supplied by the
INSTITUTE relating to the Mapping Technology are confidential and proprietary to
the INSTITUTE and will be so marked. TIC shall abide its obligations under
Section 4.2 as applicable to such data.

 

6.2         TIC RIGHTS: TIC is, and as to the INSTITUTE, shall be, the owner of
all worldwide right, title and interest, including any and all Intellectual
Property Rights, and Derivatives in and to the TIC Confidential Information and
the TIC Rights, and owner of the Project Work Product as to any project for
which TIC retains the services of the INSTITUTE.

 

6.3

MAPPING TECHNOLOGY; OPTION TO PURCHASE.

 

(a)          During the License Term, with respect to the Mapping Technology,
the Institute shall not sell, transfer, encumber or otherwise dispose of any key
technology, license or otherwise transfer the rights to technology key to its
operations, except with the prior written consent of TIC. This provision is not
intended to restrict the INSTITUTE from selling or transferring technology of
the INSTITUTE that is unrelated to the Mapping Technology.

 

(b)          TIC is hereby granted an exclusive option to purchase from the
Institute the Mapping Technology. This option terminates on the first to occur
of (i) June 30, 2012 or (ii) the termination of this Agreement. The purchase
price for the Mapping Technology (the “Technology Purchase Price”) shall be the
lesser of (i) $20 million, or the (ii) then-current market value of the Mapping
Technology as determined by independent appraisers. Notwithstanding the
foregoing, the parties may negotiate in good faith a different purchase price.
One-half of all Internal Project Payments and one-half of all Service Success
Fee Payments (as defined below) received by the INSTITUTE pursuant to Section
8.4 of this Agreement shall be credited against the Technology Purchase Price.

 

7.

LICENSE TERM.

 

The license granted under this Agreement commenced on January 7, 2005 and shall
terminate at the expiration of thirty-two years from such date (the “Initial
License Term”). This Agreement shall automatically renew for another thirty-two
year period (the “Renewed License Term”) unless terminated by either party in
writing within ninety (90) days before the end of the Initial License Term
unless sooner terminated in accordance with the provisions of Section 14 below.
The term “License Term” as used in this Agreement refers to each of the Initial
License Term and the Renewed License Term.

 

8.

PAYMENTS.

 

8.1         The INSTITUTE shall be entitled to an annual license fee of $600,000
(the “Annual License Fee”). The Annual License Fee shall be, payable on a
quarterly basis, after the INSTITUTE submits services invoices pursuant to and
in accordance with the terms of the Services Agreement.

 



 

5

 

--------------------------------------------------------------------------------



 

 

8.2         Until such time as TIC (including, its parent corporation, Terra
Energy & Resource Technologies, Inc., a Delaware corporation (collectively
“TERRA”)) generates revenues of at least $10,000,000 in a calendar year, or such
time as the market capitalization for TERRA exceeds $100,000,000, the Minimum
Annual Services Fees (as defined in the Services Agreement) payable pursuant to
the Services Agreement shall be credited against the Annual License Fee.
Notwithstanding the above, in any calendar year in which TERRA has revenues of
less than $6,000,000, the Minimum Annual Services Fees shall be credited against
the Annual License Fee. Commencing with calendar year 2008, the Annual License
Fee shall increase annually by the lesser of (i) four percent (4%) or (ii) the
percentage increase of the New York Consumer Price Index using 2007 as the base
year.

 

8.3         Notwithstanding anything to the contrary in Section 8.1 or Section
8.2 above, the Annual License Fee due for calendar year 2007 shall be deferred
(the “Deferred License Fees”), and payable as provided for herein. Commencing
with calendar year 2008, provided that TIC has total positive net revenues from
its operations of at least $2 million annually, the INSTITUTE shall be entitled
to payment on the Deferred License Fee at a rate of no more than $300,000 per
year, provided that in the event that the INSTITUTE also has payable deferred
services fees due to the INSTITUTE pursuant to the Services Agreement (the
“Deferred Services Fee”), the INSTITUTE shall be entitled to payment on the
Deferred License Fee and the Deferred Services Fee at the collective rate of no
more than $300,000 per year, on a pro rata basis.

 

8.4         The INSTITUTE shall also be entitled to payments (the “Project
Return Payments”) on certain service projects engaged in by TIC that utilizes
the Mapping Technology.

 

(a)          For all Internal Projects (as defined herein) engaged in by TIC
from the date of this Agreement, the INSTITUTE shall be entitled to payments
(the “Internal Project Payments”) equal to 20% of the net revenues received by
TIC from such farmin and/or farmout agreements (the “Internal Project
Revenues”). For purposes hereof, “Internal Projects” refers to natural resource
projects that TIC or its affiliated parties engage in pursuant to farmin or
farmout agreements with third parties for which projects TIC does not collect
any project service fees.

 

(b)          For all other service projects that utilize the Mapping Technology
engaged in by TIC from the date of this Agreement, the INSTUTITE shall be
entitled to payments (the “Service Success Fee Payments”) equal to: (i) 20% of
the net cash success fee compensation earned by TIC from such projects; and (ii)
20% of the net cash received by TIC from royalty-free interests in such service
projects.

 

(c)          The Project Return Payments shall be payable only after TIC
generates over $1 million in net revenues from service projects as Project
Revenues and/or Service Revenues.

 

9.

INSTITUTE REPRESENTATIONS AND WARRANTIES.

 

The INSTITUTE represents and warrants to TIC, during the License Term and in the
Territory, as follows:

 

a.            OWNERSHIP. The INSTITUTE is the owner, or has the right to enter
into this Agreement on behalf of the owner, of all worldwide right, title and
interest in and to any and all the INSTITUTE Confidential Information and the
INSTITUTE Rights. The INSTITUTE will obtain in writing, prior to delivery to TIC
of any the INSTITUTE Confidential Information or the INSTITUTE Rights, any and
worldwide assignments, licenses, permissions, or other consents of all third
party Intellectual Property Rights and/or other third party proprietary rights
as are or shall be necessary to enable the INSTITUTE to fulfill its obligations
to TIC hereunder, and to enable TIC to utilize the INSTITUTE Rights for their
intended purpose. The INSTITUTE shall immediately notify TIC in writing of any
limitations on use required by the proprietor of such third party materials, and
the INSTITUTE shall not agree to any such demands or requirements without the
prior written approval of TIC.

 

b.           NON-INFRINGEMENT. To the best of the INSTITUTE’s knowledge, the
INSTITUTE Rights do not infringe any existing patent, copyright, trademark,
service mark, trade name, trade secret, patent, or other Intellectual Property
Right of any third person, firm, corporation or other entity.

 



 

6

 

--------------------------------------------------------------------------------



 

 

c.            NO ENCUMBRANCES. To the best of the INSTITUTE’s knowledge, the
INSTITUTE Rights shall be free and clear of any and all encumbrances and/or
liens of any nature whatsoever, other than those identified by the INSTITUTE
pursuant to this Agreement, and other than non-exclusive licenses granted by the
INSTITUTE to others to use the INSTITUTE Rights.

 

d.           NO CONFLICTS. To the best of the INSTITUTE’s knowledge, the
INSTITUTE’s performance of this Agreement does not conflict with any other
agreement to which the INSTITUTE is bound and, while performing this Agreement,
the INSTITUTE will not knowingly enter into any other agreement in conflict with
this Agreement or which would impair the ability of the INSTITUTE to perform
this Agreement.

 

e.            MAINTENANCE OF MAPPING TECHNOLOGY. The INSTITUTE warrants in the
course of regular business that it will use its best efforts to maintain,
update, and upgrade the Mapping Technology on a continuing and real-time basis
during the License Term to ensure the continued and continuing operation,
operating system compatibility, relevance, and viability of the Mapping
Technology during the License Term, and that it will hire, train, and maintain
sufficient, and sufficiently qualified, programmers and technology
support/maintenance personnel during the License Term. Upon development and
first commercial availability (including beta test) of any new version of
Mapping Technology, the INSTITUTE shall promptly deliver a copy thereof, with
available documentation, to TIC.

 

10.

INDEPENDENT CONTRACTOR.

 

Nothing in this Agreement shall be construed to create a partnership, joint
venture, agency relationship or employment relationship between TIC and the
INSTITUTE. Neither party has the right or authority to assume or to create any
obligation on behalf of the other party.

 

11.

CONFIDENTIAL INFORMATION.

 

Because of the nature of this transaction, the parties may encounter information
that is confidential to one another (“Confidential Information”). Confidential
Information is information that is clearly marked as confidential or
proprietary. Oral information will be treated as Confidential Information if the
disclosing party submits to the other party written notice describing the
Confidential Information within thirty (30) days of its disclosure. Both parties
agree to protect Confidential Information in the same manner as they protect
their own confidential information. Information is not confidential if the: (i)
information is disclosed by a third party without a duty of nondisclosure; (ii)
information is previously in the public domain; (iii) information is in the
other party’s lawful possession prior to disclosure; or (‘v) information is
independently developed by the other party. Both parties agree to keep each
other’s Confidential Information confidential for the duration of this Agreement
and for two (2) years after termination.

 

12.

INDEMNIFICATION.

 

12.1       BY INSTITUTE. The INSTITUTE will defend TIC against a claim that an
TIC Product supplied hereunder infringes a U.S. or foreign patent or copyright,
or other proprietary right of a third party, and the INSTITUTE will indemnify
TIC and hold it harmless from and against any loss, liability and any costs,
expenses and reasonable attorneys’ fees finally awarded. TIC shall prompt notify
the INSTITUTE in writing of the claim, and the INSTITUTE shall have sole control
of the defense and all related settlement negotiations, and TIC shall provide
the INSTITUTE complete information concerning the claim but any failure to
provide prompt notice or information shall not impair TIC’s rights to
indemnification hereunder except to the extent that such failure has materially
prejudiced or materially delayed the INSTITUTE in defense of its claim. The
INSTITUTE shall have the right to assume the defense of any claim against TIC in
connection with such violation or infringement. After notice from the INSTITUTE
to TIC of election to assume the defense thereof, the INSTITUTE will not be
liable to TIC for any legal or other expenses subsequently incurred by TIC in
connection with the defense thereof other than reasonable costs of
investigation, unless incurred at the written request of the INSTITUTE, in which
event such legal or other expenses shall be borne by the INSTITUTE. TIC shall,
however, have the right to participate in the defense and settlement of such
claim being defended by the INSTITUTE through separate counsel at TIC’s expense.
TIC shall not be subject to any liability or restriction under any settlement
entered into by the INSTITUTE without TIC’s prior written approval.



 

7

 

--------------------------------------------------------------------------------



 

 

a.            The INSTITUTE shall have no obligation to TIC under this Section
if any claimed infringement is based upon: (i) use of any Mapping Technology
delivered hereunder in connection or in combination with equipment, software or
devices not supplied by the INSTITUTE; (ii) TIC’s use of a Mapping Technology in
the practicing of any process or in a manner for which the Mapping Technology
was not designed; or (iii) the INSTITUTE’s compliance with TIC’s designs,
specifications or instructions. TIC shall indemnify and hold the INSTITUTE
harmless from and against any loss, cost or expense suffered or incurred in
connection with any suit, claim or proceeding brought against the INSTITUTE so
far as it is based on a claim that the manufacture or sale of any Mapping
Technology delivered hereunder which has been either (1) modified, altered or
combined with any product, software, or device not supplied by the INSTITUTE or
(2) modified by the INSTITUTE in accordance with TIC’s designs, specifications
or instructions, constitutes such an infringement because of any such
modification, alteration or combination.

 

The foregoing states the INSTITUTE’s entire liability for infringement by the
INSTITUTE Technology furnished under this Agreement

 

b.            EXCEPT AS STATED ABOVE, THE INSTITUTE DISCLAIMS ALL WARRANTIES,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE MAPPING TECHNOLOGY, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE INSTITUTE SHALL IN NO EVENT SHALL THE INSTITUTE BE
LIABLE FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, PROFITS OR USE OF EQUIPMENT,
OR FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE MAPPING TECHNOLOGY.

 

c.            IT IS ALSO UNDERSTOOD BY BOTH PARTIES TO THIS AGREEMENT THAT THE
MAPPING TECHNOLOGY IS INHERENTLY A STATISTICAL PROCESS; THAT ERRORS ARE INHERENT
IN THE PROCESS OF MAPPING; THAT MAPPING APPLICATIONS AND USAGE MUST BE DESIGNED
TO ALLOW FOR SUCH ERRORS IN THE MAPPING PROCESS. THE INSTITUTE SHALL IN NO EVENT
BE LIABLE FOR ANY DIRECT OR INDIRECT DAMAGES, INCLUDING PERSONAL INJURY,
RESULTING FROM ERRORS IN THE MAPPING PROCESS.

 

12.2       BY TIC. TIC agrees to indemnify and hold harmless the INSTITUTE, its
officers, agents, and employees from and against all liability, loss, cost,
damages, claims or expenses (including reasonable attorneys fees) arising out of
any claims or suits, whatever their nature and however arising, which may be
brought or made against the INSTITUTE by reason or arising from (i) any material
breach this Agreement by TIC or (ii) any allegation of third party intellectual
property right(s) infringement or unfair competition, where such claim or suit
is based upon the combination, operation, modification, or use of the INSTITUTE
Rights, if such claim of infringement would have been avoided but for such
combination, operation, modification, or use. TIC shall have sole control over
the selection of counsel and the defense of any claim or any settlement thereof,
at TIC’s expense. The INSTITUTE shall provide TIC with its reasonable assistance
in the defense of such claim, at the expense of TIC. In no event may TIC enter
into any third party settlement agreements which would in any manner whatsoever
affect the right of, or bind, the INSTITUTE in any manner to said third party,
without the prior written consent of the INSTITUTE.

 

12.3       NOTIFICATION. The party seeking indemnification under this Section
shall immediately notify the other party, in writing, of any claim or proceeding
brought against it for which it seeks indemnification hereunder.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES OF ANY NATURE WHATSOEVER, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

12.4

The provisions of this Section shall survive the expiration or other termination
of this Agreement.

 



 

8

 

--------------------------------------------------------------------------------



 

 

13.

LIMITATIONS OF ACTIONS.

 

Neither party shall maintain any action against the other party unless written
notice of any claim alleged to exist is delivered by the other party within
three business days after the event complained of first becomes known, and an
action is commenced within ninety days after such notice.

 

14.

TERMINATION.

 

14.1       FOR CAUSE: Without prejudice to any rights which it may have under
this Agreement or in law, equity, or otherwise:

 

a.            Either party shall have the right to terminate this Agreement if
the other party materially defaults in the performance of any of its material
obligations or material breaches any material term, provision, warranty or
representation under this Agreement (“Defaults”). Upon the occurrence of any of
the foregoing Defaults, the non-Defaulting party shall give notice of Default in
writing to the Defaulting party, who shall have sixty (60) days from the date of
notice in which to correct any Default, or if not wholly curable within said
sixty days, to use its best efforts to commence any and all steps reasonably
necessary to cure such Default. If the Defaulting party fails to correct the
Default or to commence any and all steps reasonably necessary to cure such
Default within the notice period, the non-Defaulting party shall give notice of
termination of this Agreement in writing to the Defaulting party, and if not
cured prior to thirty (30) days thereafter, this Agreement shall terminate on
the last day of such notice period unless otherwise agreed to in writing signed
by both parties.

 

b.            This Agreement shall terminate automatically and without further
notice to the other party in the event that either party shall make any
unauthorized assignment for the benefit of creditors, file any petition under
the bankruptcy or insolvency laws of any jurisdiction, have or suffer a receiver
or trustee to be appointed for its business or property, or be adjudicated a
bankrupt or an insolvent.

 

14.2       EFFECT OF TERMINATION FOR DEFAULT OF EITHER PARTY. Upon expiration or
termination of this Agreement for the Default of either party, or for any reason
(including expiration under Section 6.0) other than the insolvency, bankruptcy,
reorganization of the INSTITUTE or its authorized successors or assigns, or the
termination, cessation, or inability or failure to maintain the Mapping
Technology or that portion of the business associated with the Mapping
Technology during the License Term, by the INSTITUTE or its authorized
successors or assigns:

 

a.            TIC shall, within five (5) business days thereof, return or, at
the INSTITUTE’s option, destroy all whole or partial copies of the INSTITUTE
Rights in TIC’s possession, custody or control, and certify to the INSTITUTE in
writing within five (5) business days thereafter that it has complied with the
foregoing obligation;

 

b.            Each party shall return all copies of Confidential Information
disclosed by the other party which remain in its possession or under its
control;

 

c.            Termination shall not affect the rights of TIC Clients to continue
to use the Mapping Technology acquired from TIC in accordance with the terms of
this Agreement;

 

d.            Termination shall not affect TIC’s obligation to pay to the
INSTITUTE all amounts due as of the effective date of termination of this
Agreement and shall not affect the INSTITUTE’s obligation to refund to TIC any
amounts paid by TIC attributable to any period of time after the effective date
of termination of this Agreement; and,

 

e.            Except in the case of termination of this Agreement for the
Default of TIC, TIC shall have the continued right to exercise the rights and
licenses granted in Section 2 in connection with the Mapping Technology as in
existence as of the date of expiration or termination (and any subsequent
improvements or Derivatives thereof), by TIC after such expiration or
termination, and provided that TIC’s rights under Section 2.a shall no longer be
exclusive.

 



 

9

 

--------------------------------------------------------------------------------



 

 

14.3       EFFECT OF TERMINATION FOR INSTITUTE INSOLVENCY, ETC. In addition to
requirements and dispositions set forth in preceding paragraph 11.2, upon
termination of this Agreement for the (i) insolvency, bankruptcy, reorganization
of the INSTITUTE or its authorized successors or assigns, (ii) insolvency,
bankruptcy, reorganization of the INSTITUTE or its authorized successors or
assigns, including the transfer (by cash, credit, or stock purchase) of all or a
majority of either the INSTITUTE’s total assets or that portion of the
INSTITUTE’s business attributable to the Mapping Technology to a third party, or
(iii) the termination, cessation, or inability or failure to maintain the
Mapping Technology or that portion of the business associated with the Mapping
Technology, during the Term of the Agreement, by the INSTITUTE or its authorized
successors or assigns, then all of the rights granted by the INSTITUTE to TIC
hereunder shall immediately and automatically convert into worldwide, fully paid
up, fully transferable, perpetual licenses (a)exclusive in the Exclusive FOU and
(b) Non-Exclusive in the Non-Exclusive FOU.

 

15.

ASSIGNMENT.

 

15.1       Either party may assign its rights, duties and/or obligations under
this Agreement in connection with the transfer (by merger or by sale of assets
or stock) of all or a majority of either its total assets or that portion of its
business attributable to the Mapping Technology (in the case of the INSTITUTE)
or the TIC Services (in the case of TIC) to a third party, provided that any
such assignment is made expressly subject to the terms and conditions of this
Agreement, and the assignee agrees in writing to be bound by the terms and
conditions hereof. TIC may sublicense such portion of its license or other
rights hereunder to any affiliate of TIC for any good business reason.

 

15.2       Except as otherwise provided by this Agreement, neither party may
assign its rights, duties and obligations under this Agreement, without the
prior written consent of the other party, and further provided that any such
assignment is made expressly subject to the terms and conditions of this
Agreement, and the assignee agrees in writing to be bound by the terms and
conditions hereof.

 

16.

NO PARTNERSHIP.

 

This Agreement does not constitute and shall not be construed as constituting a
partnership or joint venture between TIC and the INSTITUTE. Neither party shall
have any right to obligate or bind the other party in any manner whatsoever, and
noting herein contained shall give, or is intended to give, any rights of any
kind to any third persons.

 

Any commitment made by TIC to its customers with respect to quantities,
delivery, modifications, interfacing capability, suitability of software, or
suitability in specific applications will be TIC’s sole responsibility. TIC has
no authority to modify the warranties contained in this Agreement or to make any
other commitment on behalf of the INSTITUTE, and TIC will indemnify and defend
the INSTITUTE from any liability, suit or proceeding for any such modified
warranty or other commitment by TIC.

 

TIC has the right to determine its own resale prices, and no the INSTITUTE
representative will require that any particular price be charged by TIC or grant
or withhold any treatment to TIC based on TIC’s pricing policies. TIC agrees
that it will promptly report directly to the INSTITUTE officer any effort by the
INSTITUTE personnel to interfere with its pricing policies.

 

17.

NOTICES.

 

All notices required under this Agreement will be in writing, will reference
this Agreement, and will be deemed given: (i) when delivered personally; (ii)
when sent by confirmed electronic mail or facsimile; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) day after deposit with a commercial overnight
carrier for one day overnight service, with written verification of receipt. All
communications will be sent to the names and addresses set forth beneath the
signature of each party to this Agreement.

 



 

10

 

--------------------------------------------------------------------------------



 

 

If to TIC:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Insight Corporation

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

With a copy (which shall not constitute notice) to:

Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

If to the INSTITUTE:

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

c/o Ivan Railyan

8-27 M. Ulyanovoi Street

Moscow, Russia

Fax: +7 095 9565261

 

Such notice shall be deemed given when actually received. Any party may change
the address for notices by service of notice to the other as herein provided.

 

18.

ENTIRE AGREEMENT.

 

This Agreement, together with the Services Agreement, represent the entire
agreement between the parties concerning the subject matter hereof, and
supersede any previous contemporaneous oral or written agreements, commitments,
representations or communications regarding the subject matter of this
Agreement. The failure of either party to require performance of any provision
of this Agreement shall not be, construed as a waiver of its rights to insist on
performance of that same provision, or any other provision, at some other time.
The waiver by either party of any right created by this Agreement in one or more
instances shall not be construed as a further continuing waiver of such right or
any other right created by this Agreement.

 

19.

WAIVER, AMENDMENT, OR MODIFICATION.

 

Any waiver, amendment or modification of this Agreement shall not be effective
unless made in writing and signed by both parties. No failure or delay by either
party in exercising any right, power or remedy with respect to any of its rights
hereunder shall operate as a waiver thereof in the future.

 

20.

SEVERABILITY.

 

If any provision of this Agreement is declared void, or otherwise unenforceable,
that provision shall be deemed to have been severed from this Agreement, which
shall otherwise remain in full force and effect.

 

21.

COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 



 

11

 

--------------------------------------------------------------------------------



 

 

22.

FORCE MAJEURE.

 

Neither party will be deemed in default or breach of this Agreement to the
extent that performance of its obligations or attempts to cure any breach are
delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, or an act that is beyond the reasonable control of
either party, provided that such party gives the other party written notice
thereof promptly and, in any event, within fifteen (15) days of discovery
thereof and uses its best efforts to continue to so perform or cure. In the
event of such a Force Majeure, the time for performance or cure will be extended
for a period equal to the duration of the Force Majeure.

 

23.

GOVERNING LAW.

 

This Agreement shall be governed for all purposes by the laws of the State of
New York without regard to conflict of laws principles. The parties expressly
agree to jurisdiction of the state and federal courts located in the City,
County and State of New York. The parties irrevocably waive any objection they
now or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Agreement, and consent to
the service of process in any such action or legal proceeding by means of
certified mail, return receipt requested, or overnight courier, in care of the
address set forth herein or such other address as provided for in accordance
with this Agreement. The parties expressly agree to waive rights to a jury
trial.

 

24.

1NJUNCTION.

 

The parties recognize and acknowledge that a breach by one party of any of its
covenants, agreements or undertakings hereunder with respect to the Confidential
Information or Intellectual Property Rights of the other party will cause the
non-breaching party irreparable damage, which cannot be readily remedied in
monetary damages in an action at law. In the event of any default or breach by
one party which could result in irreparable harm to the non-breaching party, or
cause some loss or dilution of the good will, reputation or business of the
non-breaching party, the non-breaching party shall be entitled to an immediate
injunction in addition to any other remedies available, to stop or prevent such
irreparable harm, loss or dilution.

 

[signature page follows]

 



 

12

 

--------------------------------------------------------------------------------



 

 

AGREED TO AND ENTERED INTO BY AND BETWEEN THE PARTIES AS OF THE

EFFECTIVE DATE SET FORTH ABOVE.

 

 

TERRA INSIGHT CORPORATION

 

 

 

By:          /s/ Dmitry Vilbaum  

Dmitry Vilbaum

Chief Executive Officer

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

 

 

By:          /s/ Ivan Railyan  

Ivan Railyan

Authorized Signatory

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

